OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN
~CI. 5.w. &yd, Eay 23, 1939, *s   4
fiat.-6.N.Boyd, liq 23, 1939, RA@+ 5                                  _

           Ghere any seine, strike nett,g%iu not tzxumael
net or shrl.cptrawl18 iouml by say offlear or the stats
unpx3oasaed In closed water0 In rlolatlaa:oS  6krtiole9SeL
10, Vcmmn*s AnnotatedCivil Stettatsa,   and it is 8elaed
end delivered to the oouuty judge or jtutloeofthe'poaaa
in aooordanoewlthprovloiaaa of aeot~      SOS 0auL artI-
                  0r
0a6,the raquir8f2dmt                      posting     0r    30 dam     nOti           in in-
dioative of          the     rwognitlca        by   the     Isglelatureof             the
                                                                            *ass       kna-




                   %suatbg      that &he                   -the~in                             I;
yourletter*woare
                                                                                      .:,      .
                                                            Tom8     very     truly